Citation Nr: 0922470	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  02-10 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bleeding gums.

2.  Entitlement to service connection for thalassemia trait.

3.  Entitlement to an initial rating in excess of 10 percent 
for status post left knee arthroscopy, prior February 14, 
2007, and rated 30 percent disabling thereafter.

4.  Entitlement to a separate compensable rating for left 
knee limitation of extension, status post left knee 
arthroscopy, for the period beginning February 14, 2007.

5.  Entitlement to an initial rating in excess of 10 percent 
for plantar keratoses of both feet.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The procedural history of the instant appeal is complex, and 
involves several prior RO rating decisions and one prior 
Board decision.

In an August 1999 rating decision, the RO denied service 
connection for a back injury, skin rash, loss of hair, aching 
joints, bleeding gums, and a blood disease.  The RO granted 
service connection for a left knee disability (rated 0 
percent disabling), asthma (rated 10 percent disabling) and 
chronic fatigue syndrome (rated 40 percent disabling); all 
were effective from March 28, 1999.  The RO also denied a 
total rating based on individual unemployability (TDIU).  The 
Veteran filed a timely Notice of Disagreement (NOD) with all 
of those issues.  She also initiated claims of entitlement to 
service connection for a foot disorder, ulcers (stomach 
problems), headaches, vaginitis, allergies and depression.

In a December 2001 rating action, the RO granted service 
connection for a skin disorder, vaginitis, rhinitis and 
plantar keratoses; all rated noncompensably disabling.  The 
RO denied service connection for a low back disability, loss 
of hair, fibromyalgia (aching joint), bleeding gums, 
depression, thalassemia trait (blood disease), and the TDIU 
claim; and continued the initial evaluations for the service-
connected left knee and chronic fatigue syndrome 
disabilities.  

The December 2001 decision also included initial denials of 
the claims for service connection for stomach problems, 
headaches, and Epstein Barr.  The Veteran filed a timely NOD 
as to all of those issues.  Thereafter, the RO issued a 
Statement of the Case (SOC); but it only addressed the issues 
of service connection for a low back disorder, loss of hair, 
fibromyalgia, bleeding gums, and thalassemia; higher initial 
ratings for the service-connected left knee and chronic 
fatigue syndrome; and the TDIU claim.  The Veteran timely 
appealed all of the issues noted on the SOC.  In her 
substantive appeal, she also raised a claim for an earlier 
effective date.

In a July 2002 rating decision, the RO increased the 
evaluation for the knee and bilateral foot disabilities to 10 
percent, effective March 28, 1999 and August 25, 2000, 
respectively.  

The Veteran testified before the undersigned at a 
videoconference hearing in May 2003.  A transcript of the 
hearing is of record.

In a February 2004 decision, the Board granted service 
connection for depression and fibromyalgia (claimed as aching 
joints).  The Board also pointed out that the Veteran had 
submitted an NOD as to all of the issues in the December 2001 
rating decision; however, the SOC failed to include the 
issues of service connection for stomach problems, headaches, 
Epstein Barr, and higher initial ratings for a skin disorder, 
vaginitis, and allergic rhinitis.  The Board, therefore, 
remanded those issues for issuance of an SOC.  The Board also 
referred the claim for an earlier effective date so that the 
Veteran could identify which service-connected disability she 
was referring to.  

In February 2005 correspondence, the RO asked the Veteran to 
clarify which disability should have been granted an earlier 
effective date.  She did not respond.  

In an October 2007 rating decision, the RO awarded service 
connection for the back disorder, hair loss, headaches, and 
chronic fatigue syndrome.  Hence, those issues are no longer 
on appeal.  In this decision, the RO also increased the 
rating for the left knee disability to 30 percent, effective 
February 14, 2007.

On February 29, 2008, the RO issued the SOC as instructed by 
the Board.  The Veteran did not respond to this notice.  

On May 1, 2008, the Veteran filed a VA Form 21-22, 
Appointment of Service Organization as Claimant's 
Representative, granting a power-of-attorney (POA) to the 
American Red Cross (ARC); thereby immediately revoking 
representation by The American Legion, her former 
representative.  See 38 C.F.R. § 20.607 (2008).

In an April 2008 letter, the Veteran stated that she wished 
to appeal a September 2005 rating decision that denied 
service connection for post-traumatic stress disorder (PTSD).  
This statement is proffered as an NOD; but it is well outside 
of the one-year statutory appeal period.  See 38 C.F.R. 
§ 20.302 (2008).  It appears that this issue was 
inadvertently included in an SOC issued in February 2008.  At 
any rate, the Veteran's letter is accepted as an informal 
claim to reopen the September 2005 rating decision.  This 
matter is referred back to the RO for appropriate action.

In a January 2009 Statement, a representative of the American 
Legion indicated that the Veteran wished to pursue claims for 
a higher initial rating for a skin rash, rhinitis, and 
vaginitis; and entitlement to service connection for Epstein-
Barr virus and stomach problems.  The Board notes that at the 
time of this correspondence, the American Legion was not 
authorized to file claims on behalf of the Veteran because 
its POA previously had been effectively revoked by the 
Veteran as of May 1, 2008.  38 C.F.R. § 20.607 (2008).  

In an Informal Hearing Presentation received in May 2009, the 
ARC indicated that the Veteran wished to pursue claims for a 
higher initial rating for a skin rash, rhinitis, and 
vaginitis; and entitlement to service connection for Epstein-
Barr virus and stomach problems.  

As a substantive appeal was not received within one year 
following the mailing of the notification of the February 
2004 rating decision, or within the 60 days following 
issuance of the SOC in October 2007; the February 2004 rating 
decision became final.  See 38 C.F.R. § 20.200, 20.202, 
20.301, 20.302, 20.304, 20.305 (2008).  The Board therefore 
accepts the IHP as a claim to reopen the issues of 
entitlement to service connection for Epstein-Barr virus and 
a gastrointestinal disorder (previously claimed as stomach 
problems); and as new claims for increased ratings for the 
service-connected skin rash, rhinitis, and vaginitis 
disabilities.  The issues are referred back to the RO for 
appropriate development.    


FINDINGS OF FACT

1.  A current chronic periodontal disease manifested by 
bleeding gums has not been shown.

2.  A current disability due to an inherited thalassemia 
trait has not been shown.

3.  Prior to February 14, 2007, status post left knee 
arthroscopy was manifested by chronic pain and a full range 
of motion; without X-ray evidence of arthritis. 

4.  For the period beginning February 14, 2007, status post 
left knee arthroscopy was manifested by flexion limited to 35 
degrees and pain on use; with X-ray evidence of arthritis.

5.  For the period beginning February 14, 2007, status post 
left knee arthroscopy is manifested by full extension, but 
with additional loss of function, pain, weakness, guarding on 
repetition and flare-up.

6.  A bilateral foot disability is manifested by painful 
hyperkerototic tissue on the 4th submetatarsal head right 
foot, and the 5th submetatarsal heads bilateral feet; a mild 
clawfoot deformity is also present.

7.  In an October 2007 rating decision, the Veteran was found 
to be totally disabled due to her service-connected chronic 
fatigue syndrome with depression and fibromyalgia; the total 
disability was considered permanent in nature.


CONCLUSIONS OF LAW

1.  Service connection for bleeding gums is not warranted.  
38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).

2.  Service connection for thalassemia trait is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2008).

3.  The criteria for increased evaluation for status post 
left knee arthroscopy, with limitation of flexion, rated 10 
percent disabling prior February 14, 2007, and 30 percent 
thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 
5260 (2008).

4.  For the period beginning February 14, 2007, the criteria 
for a 10 percent rating for left knee limitation of 
extension, status post left knee arthroscopy, have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2008).

5.  The criteria for an initial 20 percent rating for plantar 
keratoses of both feet have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes 5278, 5284 (2008).

6.  Entitlement to a TDIU rating is a moot issue.  38 
U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. § 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received VCAA notice on her claims by way of 
February 2001 and April 2004 correspondence.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist her in completing her claims, and 
identified her duties in obtaining information and evidence 
to substantiate her claims.  The notice did not include 
discussion of the first, fourth and fifth Dingess elements.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

Despite the inadequate notice provided to the Veteran on the 
first, fourth and fifth Dingess elements, the Board finds 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this case, veteran status has 
been established.  The service connection claims are being 
denied; thus any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Moreover, the claims of entitlement to higher initial ratings 
for the left knee and bilateral foot disabilities arise from 
the Veteran's disagreement following the initial grants of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated.  
Additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, VA and private treatment records, and records from 
the Social Security Administration (SSA).  She was also 
afforded VA examinations.  The Veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  


Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period, which is related to a current disability.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  38 U.S.C.A. § 1111.  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. § 1153 
(West 2002). If this burden is met, then the veteran is not 
entitled to service-connected benefits. However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service 
connection. This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322 (2008).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2008).  


Bleedings Gums

Service treatment records are negative for bleeding gums or 
any periodontal condition.  

The post-service medical records do not show complaints or 
findings of chronic bleeding gums.  The Veteran was diagnosed 
with chronic periodontitis during VA dental outpatient 
treatment in June 1999.  Clinical findings showed 'no oral 
pathology noted except in areas where there was calculus; and 
chronic gingivitis due to calculus build-up.'  Chronic 
gingivitis was again diagnosed during September 1999 VA 
outpatient dental treatment.  

Upon VA dental examination in June 1999, the Veteran reported 
that anytime she had dental hygiene or dental procedures 
performed in her mouth, she bled copiously.  Following a 
detailed clinical examination, the examiner's diagnosis was 
'generalized plaque formation; generalized bleeding upon 
pocket depth probing; and no pocket depth greater than 3 mms 
upon probing.'  X-rays revealed multiple intact dental 
restorations; no dental abscesses or active carries; and 
missing teeth # 1, 16, 17, 19, 32.  

Upon VA examination in May 2005, the Veteran was noted to 
have poor oral hygiene, with generalized mild to moderate 
plaque accumulation and bleeding on probing.  The examiner's 
diagnosis was 'generalized moderate chronic gingivitis with 
localized early chronic periodontitis.'  The examiner noted 
that a September 1999 VA record also showed a diagnosis of 
gingivitis.  He further stated that gingivitis was a 
reversible condition that was readily treated with adequate 
oral hygiene.

At a VA dental examination conducted in March 2007, the 
Veteran denied any current dental problems.  The examiner 
indicated that he had reviewed the Veteran's claims file.  He 
noted that there was no history of trauma to the teeth, 
surgery, neoplasm, pain, or swelling.  There also was no 
history of difficulty chewing, opening the mouth, or talking.  
The clinical examination did not reveal any bone loss, 
malunion or nonunion of the mandible, or loss of motion at 
the temporomandibular articulation.  The examination was also 
negative for osteoadionecrosis or osteomyelitis.  Panoramic 
X-rays showed no bone loss or disease.  The examiner stated 
there was no diagnosis to be rendered, as the examination was 
normal and there was no evidence of a dental condition at 
present.  


Analysis

Turning to the merits of the claim, the Board initially notes 
that Gingivitis is a form of periodontal disease.  DORLAND'S 
at 690, 691 (28th ed. 1994).  Periodontal disease is 
generally considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided for in 38 C.F.R. §§ 3.303, 3.381, 17.161.  It is 
not considered a disability for VA compensation purposes.  
See Id.  

In this case, the Veteran has not established a current 
disability (manifested by bleeding gums).  While the post-
service medical evidence reflects evidence of generalized 
bleeding upon pocket depth probing of the gums (i.e. bleeding 
gums) in June 1999 and a diagnosis of generalized moderate 
chronic gingivitis in May 2005; the most recent VA dental 
examination was negative for any current evidence of 
periodontal disease or dental condition.  The Veteran also 
denied having any current dental problems.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
manifested by bleeding gums (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  Service connection is not warranted for bleeding 
gums.  


Thalassemia 

Service treatment records show that a March 1990 complete 
blood count (CBC) panel was significant for total binding 
iron capacity (TIBC), serum iron (Fe), and serum ferretin 
levels.  The Veteran was started on prenatal vitamins for 
mild anemia in March 1992.  'Iron deficient anemia treated 
with prenatal vitamins' was noted in a February 1993 record.  
Laboratory tests (e.g. TIBC, iron, B12, Folate, ferritin, 
CBC) in March 1993 were all normal, but there was a question 
of thalassemia trait.  Microcystic anemia was diagnosed in 
April 1993.  

In April 1998, a Medical Evaluation Board (MEB) noted that 
the Veteran had microcystic anemia believed to be thalassemia 
minor, with a negative work-up.  A June 1998 MEB report 
indicated the Veteran's hemoglobin and electrophoresis were 
normal.  On the Veteran's June 1998 Report of Medical 
History, it was noted that tests for thalassemia trait were 
positive.  A September 1998 clinical record indicated that 
the Veteran had normal iron and folate levels.  

Post-service treatment records do not reflect findings of an 
anemia or other hemoglobin disorder.  At a VA examination in 
July 1999, the Veteran reported that she had been diagnosed 
with the thalassemia trait in service, but that it had never 
presented a problem.  The examiner (who did not indicate 
review of the claims file) stated that there had never been 
any anemia associated with the disease.  The diagnostic 
impression in pertinent part was 'thalassemia trait, 
asymptomatic."  Lab work-ups were not conducted.  The 
examiner noted that he had reviewed service records that 
Veteran had brought with her to the examination.  

Upon VA examination in May 2005, an examiner noted that a 
review of the claims file showed the Veteran had been 
diagnosed with thalassemia trait since 1997.  Since then, the 
Veteran had been on daily prenatal vitamins and B-12 
injections approximately twice a week, with no other 
treatment.  The examiner opined that thalassemia was an 
inherited trait which did not appear to cause the Veteran to 
have frequent transfusions or the inability to work.

The Veteran underwent another VA examination in February 
2007.  The examiner indicated review of the claims file.  The 
examiner noted that the Veteran had been diagnosed with 
thalassemia on routine lab work in 1997, but had no symptoms 
or treatment at that time.  He indicated there had been no 
treatment and no symptoms.  The current complete blood count 
(CBC) labs reportedly revealed normal hemoglobin (Hb) and 
hematopoietic cell transplantation (HCT).  The examiner 
opined that the thalassemia had occurred prior to service; 
but that there were no adverse effects as a result of 
military service.  He also stated that there had been no 
significant effects on the Veteran's usual occupation and no 
effect on her activities of daily living.  There was no 
history of hospitalization or surgery.  There also was no 
current abnormality noted on the hemic/lymphatic examination.  
The examiner further concluded that thalassemia was not due 
to military service.


Analysis

Thalassemia trait was not noted upon enlistment into service.  
Therefore, VA must show by clear and unmistakable evidence 
that it existed prior to service.  In doing so, the Board 
notes that "[t]he presumption of soundness is not rebutted 
merely by the fact a disease is hereditary, as genetic or 
other familial disposition to develop a disease does not 
constitute having the disease."  VAOPGCPREC 1-90.  Since this 
disease was not noted at entry, the Veteran is entitled to 
the presumption of soundness; the claim is one for service 
connection.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b), 
Wagner, 370 F. 3d 1089 (Fed. Cir. 2004).

The Board acknowledges that the Veteran had positive 
laboratory findings of thalassemia trait in service and 
received brief treatment for mild iron-deficient anemia.  At 
the time of discharge from service, however, her hemoglobin, 
electrophoresis, iron and folate levels were all reportedly 
normal.  

In addition, the post-service record reflects that she has 
not received any further treatment for thalassemia trait 
other than taking prenatal vitamins (and possibly B-12 
injections), and the Veteran has not reported any anemia or 
other acute hemoglobin abnormality or symptoms associated 
with the inherited thalassemia trait.  

The VA examiners have indicated that the thalassemia trait is 
currently asymptomatic.  Most recently, the February 2007 VA 
examiner specifically indicated that current complete blood 
count (CBC) labs revealed normal hemoglobin (Hb) and 
hematopoietic cell transplantation (HCT).  No abnormalities 
were noted on the current hemic/lymphatic examination either.  
He also opined that the thalassemia was not due to military 
service.  

There is no other medical opinion of record refuting his 
opinion and there is no other medical evidence of a current 
anemic condition that manifested as a result of military 
service.  Thus, the preponderance of the competent medical 
evidence confirms there is no current underlying chronic 
disability associated with the inherited thalassemia trait, 
manifested by anemia or any other acute blood disorder.

As the inherited thalassemia trait laboratory finding is not 
shown to cause any symptoms or impairment of earning 
capacity, it is not a "disability" in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are 
laboratory results and are not, in and of themselves, 
disabilities; they are, therefore, not disabling entities for 
which compensation is payable under VA's rating schedule); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (The 
term "disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.).  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110; see Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In the absence of proof of a present 
disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).  
Accordingly, the claim for thalassemia trait is denied.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  


Entitlement to an initial rating in excess of 10 percent, for 
status post left knee arthroscopy prior February 14, 2007, 
and rated at 30 percent thereafter

The RO initially granted service connection for status post 
left knee arthroscopy in an August 1999 rating action, and 
assigned an initial noncompensable (0 percent) disability 
rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective March 28, 1999.  In a July 2002 rating action, the 
RO increased the evaluation to 10 percent, effective March 
28, 1999.  

Service treatment records reveal a left knee twisting injury 
requiring arthroscopy and repair of meniscal tear in March 
1997.  The Veteran's knee was symptomatic throughout the 
remainder of service.  

Post-service medical records show intermittent complaints of 
knee pain, with increased discomfort and impairment with 
prolonged use.

On VA examination in July 1999, the Veteran had no swelling 
or effusion in her left knee.  Three degrees of 
hyperextension and 140 degrees of flexion were noted.  There 
was no quadriceps atrophy, patella instability, retropatella 
crepitation or leguminous instability.  The knee was slightly 
tender over the medial and lateral joint lines.  Arthroscopic 
scars were noted.  X-rays revealed no evidence of fracture or 
dislocation, narrowing of the articular cartilage, osteophyte 
formation or loose bodies.  The diagnosis was "status post 
arthroscopy left knee."

At a June 2000 Temporary Disability Retired List (TDRL) 
evaluation, some tenderness was noted in the knee.  There was 
no pain or instability to varus or valgus stress.  Lachman's 
maneuver and McMurray's tests were negative.  The patellar 
compression test was positive.  No abnormalities were seen on 
X-ray.

On VA examination in November 2000, the Veteran reported 
tenderness over the front of her knee and swelling with 
prolonged standing.  On objective observation, she 
demonstrated extension to zero degrees and 140 degrees of 
flexion.  There was no swelling, effusion, quadriceps 
atrophy, patella instability, or retropatella crepitation.  
The collateral ligaments were stable to varus and valgus 
stressing, extension, and to 30 degrees of flexion.  The 
anterior and posterior drawer tests were negative.  The 
diagnosis was "status post arthroscopy repair, meniscus, 
left knee."  X-rays in December 2000 showed minimal 
narrowing of the femorotibial joint space medially.  No 
fracture or dislocations were seen.  

VA outpatient treatment records and private records (from 
military healthcare service facilities) show continued 
treatment for the left knee with complaints of pain and 
intermittent swelling.  The Veteran was issued a knee brace 
in June 2004.  She also received physical therapy for her 
knee.

At the Veteran's May 2003 hearing, she denied symptoms of 
instability in her left knee.  She did report swelling and 
aching pain in the knee with prolonged walking, standing, or 
stair climbing.

The Veteran was reevaluated at a May 2005 VA examination.  
She was noted to wear a knee brace.  Upon evaluation, no 
edema was present in the knee. The patella was not floating 
and there was no ballottement.  There was minor crepitance 
with flexion.  Flexion was full with 140 degrees of movement 
and extension was full to 0 degrees.  Internal and external 
rotation of the knee was possible to 40 degrees.  The 
anterior drawer test was negative and the examiner noted that 
the Veteran appeared to have good ligamentous stability.  The 
knee disability did not affect her gait, which was normal.  
The examiner's diagnosis was 'status post left knee 
arthroscopy, more or less a minor problem which would not 
preclude [the Veteran] from gainful employment.'

At a March 2007 VA examination, the Veteran was observed to 
have a limping gait that favored the left leg secondary to 
pain.  She reported daily pain and stiffness, treated with 
pain medication.  She also reported intermittent use of a 
cane for walking assistance, and that she was unable to stand 
longer than 15-30 minutes or walk more than a quarter mile.  
She denied symptoms of giving way, instability, dislocation 
or subluxation, locking, or effusion.  She reported weekly 
flare-ups that caused an estimated additional 75 percent loss 
of function.  

Upon physical examination, active range of motion was 0 to 34 
degrees; passive range of motion was 0 to 35 degrees, with 
pain throughout all motion.  Extension was possible to 0 
degrees, with pain throughout.  The Veteran reported that she 
was unable to perform three [range of motion] repetitions due 
to pain.  The examiner observed tenderness, painful movement, 
weakness, guarding of movement.  There were no bumps 
consistent with Osgood-Schlatter's disease.  Ankylosis and 
crepitation were not present, and there were no masses behind 
the knee.  There were no clicks, snaps, instability, or 
grinding present, nor any patellar, meniscus, tendon, or 
bursa abnormalities noted.  X-ray findings were reportedly 
consistent with early degenerative osteoarthritis.  The 
overall effect on occupation was significant.  


Analysis

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes 
(DCs) that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  Those that 
are pertinent to the Veteran's disability include the 
following: DC 5257 (for rating other impairment, including 
recurrent subluxation or lateral instability); DC 5260 (for 
rating limitation of flexion); and DC 5261 (for rating 
limitation of extension).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Flexion limited to 15 degrees warrants a 30 percent rating.  
Flexion limited to 30 degrees merits a 20 percent rating.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 60 degrees is noncompensable (0 percent).  
38 C.F.R. § 4.71a, DC 5260.

Limitation of extension to 45 degrees is warrants a 50 
percent rating.  Extension limited to 30 degrees receives a 
40 percent rating.  Extension limited to 20 degrees warrants 
a 30 percent rating.  Extension limited to 15 degrees merits 
a 20 percent rating.  Extension limited to 10 degrees is 
evaluated as 10 percent rating.  Extension limited to 5 
degrees is noncompensable (0 percent).  38 C.F.R. § 4.71a, DC 
5261.

Normal range of motion is zero degrees of extension and 140 
degrees of flexion. 38 C.F.R. § 4.71a, Plate II.

DCs 5003 and 5010, for evaluation of degenerative and 
traumatic arthritic changes, may also be applicable to the 
knee.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2008). 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DCs 5257 or 5259 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DCs 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  For rating purposes, normal range of motion 
in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II. 

In determining the degree of limitation of motion, 
consideration is given to each of the following: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Based upon the evidence, the Board finds that an initial 
disability evaluation in excess of 10 percent for the period 
prior to February 14, 2007, is not warranted.  

Initially the Board notes that there is no X-ray evidence of 
left knee arthritis during this period.  Thus, a minimal 
compensable rating is not warranted under DCs 5003 and 5010 
for arthritis.  

The Veteran the objective clinical evidence is negative for 
instability or giving-way in the knee, and the Veteran has 
not reported the same.  As such, the criteria for a 
compensable rating under DC 5257 for instability or 
subluxation have not been met.  See 38 C.F.R. § 4.71a, DC 
5257.  Nonetheless, the RO appears to have assigned a minimal 
compensable rating of 10 percent under Diagnostic Code 5257 
in consideration of the Veteran's credible accounts of 
chronic pain and functional limitation with prolonged use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA examination reports consistently reflect full range of 
motion in the left knee, with flexion and extension to 140 
and 0 degrees, respectively.  At no time during this appeal 
period was left knee extension limited to 15 degrees and/or 
flexion limited to 30 degrees.  Hence, the criteria for 
compensable ratings under the criteria for limited motion are 
not met.  See 38 C.F.R. § 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  Based on the foregoing, the RO's assignment of an 
initial 10 percent rating, and no higher, was proper for the 
period prior to February 14, 2007.

As noted, in an October 2007 rating decision, the RO 
increased the evaluation to 30 percent, pursuant to 38 C.F.R. 
§ 4.71a, DC 5260, effective February 14, 2007.  

A compensable rating is not warranted under DC 5257 for 
instability or subluxation for the period beginning February 
14, 2007, as there is no subjective or clinical report of 
instability or subluxation in the Veteran's left knee.  

Under the criteria for limited motion, the Board also notes 
that the Veteran is currently receiving the maximum rating of 
30 percent, for limited left knee flexion pursuant to DC 
5260.  Thus, a higher rating may not be assigned under that 
code.  Any additional lost range of motion or additional 
limited function due to pain and weakness is adequately 
contemplated by the 30 percent disability evaluation for 
limited flexion, and the Deluca criteria is not further 
applicable.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has also considered whether the Veteran is entitled 
to a separate rating for limitation extension under DC 5261.  
See VAOPGCPREC 9-2004 (2004).  Here, the record shows that 
left knee extension was full to 0 degrees at the March 2007 
examination.  However, it is noted that during a flare-up the 
Veteran experiences an estimated additional 75 percent loss 
of function.  The examiner's objective findings also revealed 
that the Veteran was unable to perform three repetitions of 
knee movement on examination due to pain.  The examiner also 
noted tenderness, painful movement, weakness, and guarding of 
movement on repetitive motion.  Therefore, based on 
consideration of the factors addressed in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. at 204-07, the Board finds that 
a separate compensable rating (10 percent), and no higher, 
may be assigned for additional loss of motion and function, 
and pain on use - as it relates to left knee extension- for 
the period beginning February 14, 2007.  See 38 C.F.R.  § 
4.71a, DC 5261 (2008). 

While there is current X-ray evidence of arthritis, arthritis 
is generally evaluated based on limitation of motion of the 
affected part.  In the absence of instability under DC 5257, 
granting a separate evaluation for left knee osteoarthritis 
based on limitation of motion would likely violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2008).

Finally, the Board has considered whether there are any other 
Diagnostic Codes that may be used to award a higher rating.  
See Butts v Brown, 5 Vet. App. 532, 538 (1993) (The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.").  

Consideration has been given to DC 5256 (for ankylosis); DC 
5258 (for rating dislocated semilunar cartilage); DC 5259 
(for rating symptomatic removal of semilunar cartilage); DC 
5262 (for rating impairment of the tibia and fibula); and DC 
5263 (for rating genu recurvatum).  However, the evidence 
does not show the Veteran's left knee disability manifests 
with such symptomatology and as such these DCs are not for 
application.

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability evaluation in 
excess of 10 percent for the period prior to February 14, 
2007.  See 38 U.S.C.A. § 5107(b).  However, for the period 
beginning February 14, 2007, a 10 percent rating, and no 
higher, is warranted for left knee extension (DC 5261) based 
on the Deluca criteria.  The 30 percent rating, based on 
limited flexion (DC 5260) is continued.  


Entitlement to an initial rating in excess of 10 percent for 
plantar keratoses of both feet

The RO granted service connection for plantar keratoses of 
both feet in a December 2001 rating action.  A noncompensable 
(0 percent) disability rating was assigned, pursuant to 38 
C.F.R. § 4.71a, DC 5284, effective from August 25, 2000.  

In a July 2002 rating action, the RO increased the initial 
evaluation to 10 percent, pursuant to 38 C.F.R. § 4.71a, DC 
5278, effective August 25, 2000.  The Veteran desires an 
initial disability rating in excess of 10 percent.  

Service treatment records show the Veteran was diagnosed with 
intractable plantar keratomas, submetatarsal heads 4 and 5 
bilaterally, secondary to a hammertoe deformity.  She 
received palliative care, including debridement and shoe 
inserts.

Beginning in May 2002 VA outpatient treatment records reflect 
ongoing treatment for painful calluses on the bilateral feet, 
including inserts, debridement, and pool therapy.  The 
records indicate findings of keratoses at the sub-4th 
metatarsal head right foot and 5th metatarsal heads bilateral 
feet.  A February 2005 record shows the Veteran reported 
tenderness upon palpation of forefeet, bilaterally.  The 
metatarsal heads were plantar-flexed.  The diagnosis was 
metatarsalgia, bilateral feet.  The cumulative records also 
reflect recurrent intractable nucleated plantar lesion under 
the metatarsals with frequent debridement of calluses, and 
plantar-flexed 1st and 5th metatarsal rays.  

At a March 2007 VA examination, the Veteran reported symptoms 
of bilateral foot pain over the ball of the feet due to 
calluses and fatigability.  She reported flare-ups with 
prolonged walking and standing, alleviated by rest and use of 
shoe inserts.  The additional loss of function during a 
flare-up was reportedly 50 percent.  She used a cane for 
ambulation assistance, but denied other assistive devices.

Upon physical examination, there was painful motion, 
calluses, tenderness and weakness noted in the bilateral 
feet.  There were also four tender calluses over the balls of 
each foot.  No other foot or toe deformities were noted.  
There was no evidence of flat foot.  The examiner's diagnosis 
was hyperkerototic tissue noted on the sub 4th metatarsal 
head on the right foot, and the 5th metatarsal heads, 
bilateral feet; clawfoot deformity, mild.  The impact on 
occupation activities was significant, with decreased 
mobility and pain.  X-rays showed minimal degenerative joint 
disease involving the right first metatarsophalangeal joint; 
a small posterior calcaneal spur on the right; and no 
significant bony or joint space abnormality.


Analysis

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected foot disorders.  Those that 
are pertinent to the Veteran's service-connected disability 
are DC 5278 (for rating claw foot (pes cavus)); and DC 5284 
(for rating other foot injuries).

DC 5278 for claw foot (pes cavus), provides a maximum 50 
percent rating is assigned when there is bilateral marked 
contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent rating is assignable when 
the preceding symptoms are unilateral.  A 30 percent rating 
may also be assigned when there is a tendency toward 
bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 20 
percent rating is assignable when the preceding symptoms are 
unilateral.  A 10 percent rating is assignable when the great 
toe is dorsiflexed and there is some limitation of 
dorsiflexion at ankle, definite tenderness under metatarsal 
heads, either bilaterally or unilaterally.  See 38 C.F.R. § 
4.71a, DC 5278.

DC 5284 provides that a moderate foot injury warrants a 10 
percent rating.  A moderately severe foot injury warrants a 
20 percent rating.  A severe foot injury warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284. 

Based on the evidence, the Board finds that the Veteran's 
bilateral foot disability may be rated as 20 percent 
disabling for a moderate foot injury, under 38 C.F.R. 
§ 4.71a, DC 5284.  With this increased rating, the Board has 
considered the fact that throughout the entire appeal period, 
the Veteran has consistently reported painful feet due to the 
intractable keratomas.  These painful keratomas have required 
frequent debridement and use of shoe inserts.  The Board is 
aware that the March 2007 VA examiner characterized the foot 
disability as "mild," however, the Board finds that as a 
whole, this disability more closely approximates the criteria 
for a moderately severe foot injury, which warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5284. 

The Veteran's present level of disability, including 
functional loss due to pain, is contemplated in the 
diagnostic codes under which the Board has assigned a higher 
of the 20 percent rating.  The Veteran is not entitled to 
higher ratings under DC 5278 as all of her toes do not tend 
towards dorsiflexion, with shortened plantar fascia.  See 
38 C.F.R. § 4.71a, DC 5278.

The Board has considered whether there are any other 
Diagnostic Codes that may be used to award a higher rating.  
See Butts v Brown, 5 Vet. App. 532, 538 (1993) (The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.").  
Consideration has been given to DC 5276 (for rating flatfoot, 
acquired); DC 5280 (for rating hallux valgus); DC 5281 (for 
rating hallux rigidus, unilateral, severe); and DC 5283 (for 
rating malunion or nonunion of the tarsal bones).  As the 
evidence does not show the Veteran's bilateral foot 
disability to manifest with such symptomatology; these are 
all inapplicable in this appeal.  

Finally, while DC 5277 (for rating weak foot, bilateral), DC 
5279 (for rating Metatarsalgia, anterior (Morton's Disease), 
unilateral or bilateral) and DC 5282 (for rating hammertoes), 
are potentially applicable; they do not provide ratings 
higher than 10 percent.  

Resolving all doubt in favor of the Veteran a 20 percent 
rating, and no higher, is warranted for moderately severe 
plantar keratoses of both feet.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


Extraschedular

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); see also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  Pursuant to § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  

Here, the Veteran's knee disability is manifested by 
limitation of motion, with associated symptoms of pain and 
stiffness.  The bilateral foot disability is primarily 
manifested by hammertoes and painful recurrent callosities.  
As discussed above the specific rating criteria and 
evaluations assigned for these disabilities reasonably 
contemplate these symptoms.  The assigned schedular 
evaluations are, therefore, adequate.  Hence, referral for 
consideration of extraschedular ratings is not warranted.


TDIU

In an October 2007 rating decision, service connection was 
established for chronic fatigue syndrome with depression and 
fibromyalgia, with a total (100 percent) rating, effective 
from March 28, 1999.  The RO has indicated that this total 
schedular rating was for a disability that was permanent in 
nature.  In light of the 100 percent evaluation that has been 
made effective since the Veteran's retirement from service, 
the Veteran is not eligible for a TDIU.  The claim for this 
benefit is dismissed as moot.  See Green v. West, 11 Vet. 
App. 472 (1998).   


ORDER

Service connection for bleeding gums is denied.

Service connection for thalassemia is denied.

An increased evaluation for status post left knee 
arthroscopy, with limitation of flexion, rated 10 percent 
disabling prior February 14, 2007, and 30 percent thereafter, 
is denied.

For the period beginning February 14, 2007, a separate 
compensable evaluation for left knee limitation of extension, 
status post arthroscopy, is granted.

A 20 percent rating, and no higher, for plantar keratoses of 
both feet, is granted.

The claim for TDIU is dismissed as moot.



____________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


